DETAILED ACTION
The response filed on 02/24/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-4, 7, 9-11, 14 and 16-18 are cancelled.
Claims 1, 8, 15 and 20 are amended.
No new claim(s) is/are added.
Claims 1, 5, 6, 8, 12, 13, 15 and 19-20 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 6), filed 02/24/2022, regarding Claim Objections have been fully considered and Claim 8 is amended.  The objection to claim 8 has been withdrawn.
Applicant’s arguments, see Remark (on page 7), filed 02/24/2022, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The §102(a)(2) rejections of claims 1, 5-8, 12-15 and 19-20 have been withdrawn.  The §103 rejections of claims 2-4, 9-11 and 16-18 have been withdrawn.

Allowable Subject Matter
Claims 1, 5, 6, 8, 12, 13, 15 and 19-20 (renumbered as 1-9) allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evidence reasons for allowance [see applicant’s persuasive arguments/remarks filed on 02/24/2022], satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462